 In the Matter Of MONSANTO CHEMICAL COMPANY,EMPLOYERandUNITED BROTHERHOOD OF CARPENTERSAND JOINERS OF AMERICA,'LOCAL 169, A. F. L.,1 PETITIONERCase No. 14-RC-.451.Decided April 25, 1949DECISIONANDORDERUpon a petition duly filed, a hearing was held before Harry G.Carlson, a hearing officer of the National Labor Relations Board.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Murdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within themeaning ofthe National Labor Relations Act.2.The Petitioner and the Intervenor, International Chemical'Workers, Local 12, A. F. L., are labor organizations claiming torepresent employees of the Employer.3.No question affecting commerce exists concerning the repre-sentation of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Petitioner seeks to sever from the existing plant-wide unit ofemployees, at present represented by the Intervenor, a unit composedof all the carpenters and carpenters' apprentices at the'Employer'splant "B", in Monsanto, Illinois.The Employer and the Intervenorcontend that only a plant-wide unit is appropriate.'The name of the Petitioner appears as amended at the hearing by the addition of"Local 169.The Intervenor moved to dismiss the petition on the ground that, by adding"Local 169 to the Petitioner's name, a new Petitioner was substituted for the original,and that the current contract was a bar to a proceeding by the substitute petitioner.Asthe omission of "Local 169"from the original designation of the Petitioner was a clericalerror,which prejudiced none of the parties, the Intervenor's motion to dismiss on thatground is denied.83 N. L.R. B., No. 13.109 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt its plant "B" the Employer manufactures heavy chemicals, or-ganic chemicals, and intermediates.The details of its operations andof the bargaining history at this plant are fully set forth in a recentcase 2 in which the Board refused to sever a unit of pipe fitters. Inthat case we held that :"... the highly integrated and,interdependent operations atthe Employer's plant, the long history of collective bargaining ona plant-wide basis, the uniform conditions of employment andclose relationship and community of interest not only among thevarious groups of employees performing pipe fitting work, butalso all the Employer's production and maintenance employees,present a compelling reason for an- over-all bargaining unit."This finding is equally applicable to the unit of carpenters soughtherein.Like the pipe fitters, the carpenters are one of 13 craft groupsin the maintenance department of plant "B", who together with re-pairmen attached to various departments of the plant, keep the com-plex production process functioning.The Employer contends, andits contention is borne out by the record, that in assigning work tothese craft groups and to the maintenance employees, more weight isgiven to consideration of administrative necessity and efficiency thanto traditional craft claims.Thus one of the carpenter's most impor-tant duties, the installation and maintenance of the glass, transite,and earthware pipe systems, is a specialized type of work involvingthe exercise of carpenter skills as well as several other types of skilledoperations.The carpenters also repair and maintain building roofs,using steel and aluminum roofing as required, assist in the installa-tion of supports for electric conduits, and erect scaffolding and plat-forms needed by other employees.Although carpenters' skills arealso exercised by the carboy repairmen, the department repairmen,and the warehouse department inspectors, the Petitioner does not seekto include these categories in its proposed unit.Carpenters work under the same working conditions and receivethe same benefits as do other employees of the Employer. Theyreceive their work orders from, and are disciplined by, a foreman andhis assistant who also supervise the bricklayers and hodcarriers.$Matter ofMonsantoChemicalCompany,78 N. L.R. B. 174.See alsoMatter of Mon-santoChemicalCompany,79 N. L.R. B. 129.BothMatter ofMonsanto Chemical Com-pany,78 N. L. R. B. 174,andMatter of Monsanto ChemicalCompany,67 N. L.R. B. 476,erroneouslystate that the Intervenorand its predecessor,Chemical Workers, Local 20032,A. F. L., have represented the employees of the Employer since 1933.Actually, however,these employees were representedon a plant-widebasisby Local 375,International HodCarriers,Building and CommonLaborersUnion of America,A. F. L., from 1933 until 1937.Local,20032 became the plant-wide representative in 1937. MONSANTO CHEMICAL COMPANY111While engaged in the performance of their duties in the various de-partments of the plant,they receive some instruction from the de-partment heads or from the foremen of other craft groups with whomthey may be working.When working overtime,carpenters are super-vised by the night superintendent, who also supervises the other main-tenance employees in the plant at that time.As in the pipe fitters' case, the Employer's apprentice system existson paper rather than in practice.While in theory a prospective car-penter should serve 3 years as an apprentice and then pass an exam-ination, these training periods are often cut short if the applicant canpass the examination.Of the 17 journeymen carpenters presentlyemployed by the Employer, only 3 have completed the full trainingcourse and 2 have had no apprentice training whatsoever.Under the Respondent's contract with the Intervenor, all vacan-ciesin the plant are open to bidders from any department.Accord-ingly, a carpenter can, and frequently does, bid in on jobs in otherdepartments.If accepted, he retains his seniority rights in the car-penters' group, which, for seniority purposes, also includes the brick-layers and hodcarriers.He may return to the carpenters' group ifa vacancy occurs there which he wishes to fill, and he also may "bump"* carpenter with less seniority, if there is a reduction in force in hisnew classification.A carpenter reduced in force in the carpenters'group may "bump" production employees with less seniority and stillretain his craft seniority.There are at present at least seven em-ployees carrying carpenter seniority, but working at other jobs, whomthe Petitioner does not seek to represent.In view of the facts outlined above, we find that the unit soughtby thePetitioner does not constitute a homogeneous,identifiable,skilled craft group, and that it cannot on any other basis be considereda separate appropriate unit for the purposes of collective bargaining.Accordingly, we shall dismiss the petition herein.ORDERUpon the entire record in this case,the National Labor RelationsBoard hereby orders that the petition herein be,and it hereby is,dismissed.